
	

113 HR 2510 IH: Helping Veterans Exposed to Toxic Chemicals Act
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2510
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Bishop of New
			 York (for himself, Mr.
			 Jones, Ms. DeGette, and
			 Mr. Cooper) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To direct the Secretary of Defense to establish within
		  the Department of Defense centers of excellence in the prevention, diagnosis,
		  mitigation, treatment, and rehabilitation of health conditions relating to
		  exposure to open burn pits.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Veterans Exposed to Toxic
			 Chemicals Act.
		2.Centers of
			 excellence in prevention, diagnosis, mitigation, treatment, and rehabilitation
			 of health conditions relating to exposure to open burn pits and other exposure
			 to open burn pits and other environmental exposures
			(a)EstablishmentThe Secretary of Defense shall establish
			 within the Department of Defense three centers of excellence in the prevention,
			 diagnosis, mitigation, treatment, and rehabilitation of health conditions
			 relating to exposure to open burn pits and other environmental exposures to
			 carry out the responsibilities specified in subsection (c). Such centers shall
			 be established using—
				(1)the directives,
			 policies, and Comptroller General and Inspector General recommendations in
			 effect as of the date of the enactment of this Act; and
				(2)guidance issued
			 pursuant to section 313 of the National Defense Authorization Act for Fiscal
			 Year 2013 (Public Law 112–239; 126 Stat. 1692; 10 U.S.C. 1074 note).
				(b)Selection of
			 sitesIn selecting sites for
			 the centers of excellence under subsection (a), the Secretary of Defense shall
			 select entities that—
				(1)are equipped with
			 the specialized equipment needed to study, diagnose, and treat health
			 conditions relating to exposure to open burn pits and other environmental
			 exposures;
				(2)have a publication track record of
			 post-deployment health exposures among veterans from Iraq and
			 Afghanistan;
				(3)have collaborated
			 with a geosciences department that has a medical geology division;
				(4)have developed
			 animal models and in vitro models of dust immunology and lung injury from Iraq
			 and Afghanistan; and
				(5)have expertise in
			 allergy and immunology, pulmonary diseases, and industrial and management
			 engineering.
				(c)PartnershipsThe
			 Secretary shall ensure that the centers collaborate to the maximum extent
			 practicable with the Secretary of Veterans Affairs, institutions of higher
			 education, and other appropriate public and private entities (including
			 international entities) to carry out the responsibilities specified in
			 subsection (d).
			(d)ResponsibilitiesThe
			 center shall have responsibilities as follows:
				(1)To implement the comprehensive plan and
			 strategy for the Department of Defense for the prevention, diagnosis,
			 mitigation, treatment, and rehabilitation of health conditions relating to
			 exposure to open burn pits and other environmental exposures.
				(2)To provide for the development, testing,
			 and dissemination within the Department of best practices for the treatment of
			 health conditions relating to exposure to open burn pits and other
			 environmental exposures.
				(3)To provide guidance for the health system
			 of the Department in determining the personnel required to provide quality
			 health care for members of the Armed Forces with health conditions relating to
			 exposure to open burn pits and other environmental exposures.
				(4)To establish, implement, and oversee a
			 comprehensive program to train health professionals of the Department in the
			 treatment of health conditions relating to exposure to open burn pits and other
			 environmental exposures.
				(5)To facilitate
			 advancements in the study of the short-term and long-term effects of exposure
			 to open burn pits and other environmental exposures.
				(6)To disseminate within the military medical
			 treatment facilities of the Department best practices for training health
			 professionals with respect to health conditions relating to exposure to open
			 burn pits and other environmental exposures.
				(7)To conduct basic science and translational
			 research on health conditions relating to exposure to open burn pits and other
			 environmental exposures for the purposes of understanding the etiology of such
			 conditions and developing preventive interventions and new treatments.
				(8)To provide medical treatment to all
			 veterans identified as part of the burn pits registry established under section
			 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of
			 2012 (Public Law 112–260; 38 U.S.C. 527 note).
				(e)Use of burn pits
			 registry dataIn carrying out
			 its responsibilities under subsection (c), the center shall have access to and
			 make use of the data accumulated by the burn pits registry established under
			 section 201 of the Dignified Burial and Other Veterans' Benefits Improvement
			 Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
			(f)DefinitionsIn this section:
				(1)The term open burn pit means
			 an area of land located in Afghanistan or Iraq that—
					(A)is designated by
			 the Secretary of Defense to be used for disposing solid waste by burning in the
			 outdoor air; and
					(B)does not contain a
			 commercially manufactured incinerator or other equipment specifically designed
			 and manufactured for the burning of solid waste.
					(2)The term
			 other environmental exposures means exposure to environmental
			 hazards, including burn pits, dust or sand, hazardous materials, and waste at
			 any site in Afghanistan or Iraq that emits smoke containing pollutants present
			 in the environment or smoke from fires or explosions.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for each of fiscal years 2014 through 2019.
			
